Johnson, J.
(concurring in part, dissenting in part) — For the reasons articulated in my dissent in Reynolds v. Hicks, 134 Wn.2d 491, 951 P.2d 761 (1998); (Johnson, J., dissenting), I must reaffirm my position and concur in part and dissent in part. The facts of the present case involve a commercial alcohol vendor who sells alcohol to a minor, who transfers alcohol to another minor, who becomes intoxicated and injures another person. In this single case we are confronted with commercial alcohol vendor liability, the issue in Schooley v. Pinch’s Deli Market, 134 Wn.2d 468, 951 P.2d 749 (1998), and social host liability, the issue in Reynolds.
The majority’s position that commercial alcohol vendors *523are liable when they illegally sell alcohol to minors is consistent with our decision in Schooley, however, the majority continues to justify the illegal conduct of providing alcohol to minors when the person providing the alcohol is a social host. I have clearly stated my position on this issue in my dissent in Reynolds and in State v. Hansen, 118 Wn.2d 476, 824 P.2d 483 (1992). Under RCW 66.44.270(1), social hosts have a duty of care and may be found liable in negligence when an injury is caused by breach of this duty.
Smith and Talmadge, JJ., concur with Johnson, J.
Sanders, J.
(concurring in part, dissenting in part) — I would affirm the trial court’s dismissal of claims against Oscar’s for the reasons set forth in my dissenting opinion in Schooley v. Pinch’s Deli Market, Inc., 134 Wn.2d 468, 483, 951 P.2d 749 (1998) (Sanders, J., dissenting). I concur with the majority that the claim against Rettenmeier must be dismissed based on Reynolds v. Hicks, 134 Wn.2d 491, 951 P.2d 761 (1998).